Title: Richard M. Johnson to James Madison, 27 December 1830
From: Johnson, Richard M.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    House of Rep:
                                
                                27th Dec 1830
                            
                        
                        
                        Your favour has been rd respecting the books & message sent you by Wm. Emmons. His Brother the doctr
                            is in the City & I will consult him what disposition to make of the Books—I am extremely sorry that Wm. Emmons
                            should be troubling you with his Books & He deserves to have them put into the fire. I have no doubts such things
                            are one of the greatest curses that a distinguished Citizen meets with in retirement. If he has involved himself in debts
                            let him extricate himself—
                        I passed your house on my way here & was truely sorry I could not stop & See you—your
                            sincere & devoted friend
                        
                        
                            
                                Rh. M. Johnson
                            
                        
                    